Exhibit 10.1

PINNACLE FINANCIAL PARTNERS, INC.

 

NAMED EXECUTIVE OFFICERS

2013 RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is by and between
Pinnacle Financial Partners, Inc., a Tennessee corporation (the “Company”), and
                    (the “Grantee”). Capitalized terms used but not defined in
this Agreement shall have the meaning ascribed to such terms in the Pinnacle
Financial Partners, Inc. 2004 Equity Incentive Plan (the “Plan”).

Section 1. Restricted Stock Unit Award. (a) The Grantee is hereby granted a
restricted stock unit (the “Restricted Unit”) representing the right to receive
up to a maximum of                 shares (the “Restricted Stock”) of the
Company’s common stock, $1.00 par value per share (the “Common Stock”), as set
forth herein. The number of shares of Restricted Stock to be issued to the
Grantee upon settlement of the Restricted Unit will be determined by reference
to the range set forth below of the Company’s audited fully diluted net income
per common share (exclusive of the calculated impact of any merger-related
charges, or any other nonrecurring charge the Human Resources and Compensation
Committee of the Board of Directors of the Company (the “Compensation
Committee”) deems appropriate) for the fiscal year ended December 31, 2013
(“FDEPS”). Accordingly, should the Company’s FDEPS be:

 

  a. Less than [$        ] then the Restricted Unit shall be forfeited and no
shares of Restricted Stock shall be issued to the Grantee pursuant to this
Agreement.

 

  b. Greater than [$        ] but equal to or less than [$        ] then the
Restricted Unit shall be settled by the issuance of [                ] shares
(19% of the Restricted Units) of Restricted Stock to the Grantee.

 

  c. Greater than [$        ] but equal to or less than [$        ] then the
Restricted Unit shall be settled by the issuance of [                ] shares
(38% of the Restricted Units) of Restricted Stock to the Grantee.

 

  d. Greater than [$        ] but equal to or less than [$        ] then the
Restricted Unit shall be settled by the issuance of the number of shares of
Restricted Stock to the Grantee equal to the pro rata calculation of a range
between 57.2% and 100% of the Restricted Units which correlates to the FDEPS
amount that falls within the range of [$        ] and [$        ] FDEPS.

 

  e. Greater than [$        ] then the Restricted Unit shall be settled by the
issuance of [                ] shares (100% of the Restricted Units) of
Restricted Stock to the Grantee.

(b) Settlement of Restricted Units. As soon as practicable following the filing
of the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2013 with the Securities and Exchange Commission, but in no event
later than March 15, 2014, the Company shall issue, or cause the Company’s stock
transfer agent to issue, in the name of the Grantee, a stock certificate
representing the number of shares of Restricted Stock to which the Grantee is
entitled in accordance with Section 1(a) hereof.



--------------------------------------------------------------------------------

(c) Lapse of Restrictions on Restricted Stock. Subject to Sections 5 and 8
hereof, the shares of Restricted Stock issued to the grantee in settlement of
the Restricted Unit pursuant to Section 1(a) hereof shall be restricted and
subject to forfeiture until such restrictions lapse as provided hereinafter. The
restrictions associated with the shares of Restricted Stock issued pursuant to
Section 1(a) hereof shall lapse in 20% increments on February 28,
2015; February 28, 2016; February 28, 2017; February 28, 2018 and February 28,
2019 (each a “Vesting Date”), provided Grantee is employed by the Company on the
Vesting Date and the ratio of Pinnacle Bank’s classified assets (the sum of all
loans risk rated substandard (#8) or higher plus the balance of the Company’s
other real estate accounts) to the sum of Pinnacle Bank’s Tier 1 capital and the
allowance for loan losses (“Classified Assets Ratio”) in each case as of
December 31 of the fiscal year ending immediately prior to each Vesting Date is
less than a predetermined Classified Assets Ratio established by the
Compensation Committee between January 1 and March 31 of the fiscal year for
which the Classified Assets Ratio is applicable.

Any shares of Restricted Stock for which the performance targets identified
above are not met shall be immediately forfeited and the Grantee shall have no
further rights with respect to such shares of Restricted Stock.

Section 2. Compensation Committee Discretionary Authority. In the event that the
Compensation Committee determines that an event has occurred during any fiscal
year after fiscal 2013 which is outside the ordinary course and has impacted the
Company’s Classified Assets Ratio for such fiscal year, the Compensation
Committee shall have the right, in its sole and absolute discretion, to increase
or decrease the vesting targets to reflect such event for purposes of
calculating the vesting of shares of Restricted Stock under Section 1(c) hereof
for such fiscal year and for any or all future fiscal years.

Section 3. Distribution of Unrestricted Shares. Certificates representing the
shares of Restricted Stock that have vested under Section 1(c) of this Agreement
will be distributed to the Grantee as soon as practicable after each Vesting
Date; provided, however, that no certificates shall be distributed to the
Grantee prior to the lapsing of any restrictions on the transferability of any
shares represented by such certificates.

Section 4. Voting Rights and Dividends. Certificates representing shares of
Restricted Stock will not be issued prior to the issuance of the shares of
Restricted Stock into which the Restricted Unit shall be settled pursuant to
Section 1(a) hereof, and Grantee will have no voting or dividend rights with
respect to the Restricted Unit or such shares of Restricted Stock prior to such
date. Prior to the distribution of unrestricted shares pursuant to Section 3,
certificates representing shares of Restricted Stock issued pursuant to
Section 1(c) hereof will be held by the Company (the “Custodian”) in the name of
the Grantee. The Custodian will take such action as is necessary and appropriate
to enable the Grantee to vote shares of the Restricted Stock from and after the
issuance thereof. All cash dividends received by the Custodian, if any, with
respect to the shares of Restricted Stock issued pursuant to Section 1(c) hereof
will be remitted to the



--------------------------------------------------------------------------------

Grantee. Stock dividends issued with respect to the Restricted Stock issued
pursuant to Section 1(c) hereof shall be treated as additional shares of
Restricted Stock that are subject to the same restrictions and other terms and
conditions that apply to the shares of Restricted Stock. Notwithstanding the
foregoing, no voting rights or dividend rights shall inure to the Grantee with
respect to any shares of Restricted Stock forfeited by the Grantee pursuant to
Section 5 of this Agreement.

Section 5. Termination/Change of Status. In the event that the Grantee’s
employment by the Company (or any Subsidiary or Affiliate of the Company)
terminates prior to January 1, 2014 for any reason then, unless the Compensation
Committee determines otherwise, the Grantee shall forfeit the Restricted Unit,
no shares of Restricted Stock shall be issued to the Grantee pursuant to this
Agreement and the Grantee shall have no further rights under this Agreement. In
the event that the Grantee’s employment by the Company (or any Subsidiary or
Affiliate of the Company) terminates on or after January 1, 2014 for any reason,
other than death or Disability, all shares of Restricted Stock for which the
forfeiture restrictions have not lapsed prior to the date of termination shall
be immediately forfeited and Grantee shall have no further rights with respect
to such shares of Restricted Stock. In the event that the Grantee’s employment
terminates on or after January 1, 2014 by reason of death or Disability all
Restricted Stock to which the Grantee would be entitled to receive pursuant to
Section 1(a) and Section 1(c) of this Agreement shall be deemed vested and the
restrictions under the Plan and this Agreement with respect to such shares of
Restricted Stock shall automatically expire and shall be of no further force or
effect.

Section 6. No Transfer or Pledge of Restricted Stock. The Restricted Units
issued hereunder may not be assigned, transferred, pledged, hypothecated or
otherwise encumbered or disposed of. No shares of Restricted Stock issued
pursuant to Section 1(c) hereof may be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered or disposed of prior to the date the
forfeiture restrictions with respect to such shares have lapsed, if at all, on
the Vesting Date for such shares.

Section 7. Withholding of Taxes. If the Grantee makes an election under section
83(b) of the Code with respect to the shares of Restricted Stock issued pursuant
to Section 1(c) hereof, the issuance of such shares shall be conditioned upon
the Grantee making prompt payment to the Company of any applicable withholding
obligations or withholding taxes by the Grantee (“Withholding Taxes”). Failure
by the Grantee to pay such Withholding Taxes will render this Agreement and the
shares of Restricted Stock issued pursuant to Section 1(c) hereof null and void
ab initio and the Restricted Shares granted hereunder will be immediately
cancelled. If the Grantee does not make an election under section 83(b) of the
Code with respect to the shares of Restricted Stock issued pursuant to
Section 1(c) hereof, upon a Vesting Date with respect to any portion of the
Restricted Shares (or property distributed with respect thereto), the Company
shall cancel such Restricted Shares (or withhold property) having an aggregate
Fair Value, on the date next preceding the Vesting Date, in an amount required
to satisfy the required Withholding Taxes as set forth by Internal Revenue
Service guidelines for the employer’s minimum statutory withholding with respect
to Grantee. The Company shall deduct from any distribution of cash (whether or
not related to the Award including, without limitation, salary payments) to the
Grantee an amount as shall be reasonably required to satisfy the required
Withholding Taxes as



--------------------------------------------------------------------------------

set forth by Internal Revenue Service guidelines for the employer’s minimum
statutory withholding with respect to Grantee pertaining to cash payments under
the Award (including any cash dividends made in respect of the Shares subject to
the Award). For purposes of this Agreement, “Fair Value” means the closing sales
price of the Shares on the Nasdaq Global Select Market on such date, or in the
absence of reported sales on such date, the closing sales price of the Shares on
the immediately preceding date for which sales were reported.

Section 8. Change of Control. Upon the occurrence prior to January 1, 2014 of a
Change in Control (as defined in the Plan), all performance criteria with
respect to the Restricted Unit shall be deemed to be met and Grantee shall be
issued the maximum number of shares of Restricted Stock to which he would be
entitled under Section 1(c) hereof, and such shares of Restricted Stock shall
not be subject to forfeiture as provided for in Section 1(c) hereof or subject
to any other restrictions under the Plan or this Agreement, including the
restrictions on transfer set forth in Section 6 hereof. Upon the occurrence on
or after January 1, 2014 of a Change in Control (as defined in the Plan) all of
the shares of Restricted Stock issued pursuant to Section 1(c) hereof shall be
deemed vested and the restrictions under the Plan and the Agreement with respect
to such shares of Restricted Stock, including the restriction on transfer set
forth in Section 6 hereof, shall automatically expire and shall be of no further
force or effect.

Section 9. Stock Subject to Award. In the event that the shares of Common Stock
of the Company should, as a result of a stock split or stock dividend or
combination of shares or any other change, redesignation, merger, consolidation,
recapitalization or otherwise, be increased or decreased or changed into or
exchanged for a different number or kind of shares of stock or other securities
of the Company or of another corporation, the number of shares of Restricted
Stock issued to Grantee pursuant to Section 1(c) hereof shall be adjusted in an
equitable and proportionate manner to reflect such action. If any such
adjustment shall result in a fractional share, such fraction shall be
disregarded.

Section 10. Stock Power. Concurrently with the execution of this Agreement, the
Grantee shall deliver to the Company a stock power, endorsed in blank, relating
to the shares of Restricted Stock that may be issued to the Grantee pursuant to
Section 1(c) hereof. Such stock power shall be in the form attached hereto as
Exhibit A.

Section 11. Legend. Each certificate representing Restricted Stock shall bear a
legend in substantially the following form:

THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER)
CONTAINED IN THE PINNACLE FINANCIAL PARTNERS, INC. 2004 EQUITY INCENTIVE PLAN,
AS AMENDED (THE “PLAN”) AND THE RESTRICTED STOCK UNIT AWARD AGREEMENT (THE
“AGREEMENT”) BETWEEN THE OWNER OF THE RESTRICTED STOCK REPRESENTED HEREBY AND
PINNACLE FINANCIAL PARTNERS, INC. (THE “COMPANY”). THE RELEASE OF SUCH STOCK
FROM SUCH TERMS AND CONDITIONS SHALL BE MADE ONLY IN ACCORDANCE WITH THE
PROVISIONS OF THE PLAN AND THE AGREEMENT, COPIES OF WHICH ARE ON FILE AT THE
COMPANY.



--------------------------------------------------------------------------------

Section 12. No Right to Continued Employment. This Agreement shall not be
construed as giving the Grantee the right to be retained in the employ of the
Company (or any Subsidiary or Affiliate of the Company), and the Company (or any
Subsidiary or Affiliate of the Company) may at any time dismiss the Grantee from
employment, free from any liability or any claim under the Plan.

Section 13. Governing Provisions. This Agreement is made under and subject to
the provisions of the Plan, and all of the provisions of the Plan are also
provisions of this Agreement. If there is a difference or conflict between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan will govern. By signing this Agreement, the Grantee confirms that he or
she has received a copy of the Plan.

Section 14. Section 409A. Notwithstanding anything herein to the contrary, to
the maximum extent permitted by applicable law, the compensation to be paid to
the Grantee pursuant to this Agreement is intended to qualify as a “short-term
deferral” pursuant to Section 1.409A-1(b)(4) of the Regulations or to otherwise
be exempt from the scope of “deferred compensation” under Section 409A of the
Code as restricted property governed by Section 83 of the Code, and this
Agreement shall be interpreted consistently therewith. However, to the extent
the payment of any compensation hereunder in connection with the Grantee’s
termination of employment does not qualify for an exception from treatment as
“deferred compensation” subject to Section 409A of the Code, then (a) such
amount shall not be payable unless Grantee’s termination of employment
constitutes a “separation from service” within the meaning of
Section 1.409A-1(h) of the Regulations and (b) if Grantee is a “specified
employee” at such time for purposes of Section 409A(a)(2)(B)(i) of the Code,
then to the extent delayed payment of any portion of the Restricted Units or
Restricted Stock to which Grantee is entitled under this Agreement is required
in order to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of
the Code, such portion of the Restricted Units or Restricted Stock shall not be
paid to Grantee prior to the earlier of (x) the expiration of the six-month
period measured from the date of the Grantee’s “separation from service” with
the Company or (y) the date of Grantee’s death. Upon the earlier of such dates,
settlement of all Restricted Units or Restricted Stock shall occur as otherwise
provided in this Agreement. In the event compensation payable pursuant to this
Agreement is otherwise determined to constitute “deferred compensation” within
the meaning of Section 409A of the Code, this Agreement shall be interpreted and
administered consistently with the terms thereof.



--------------------------------------------------------------------------------

Section 15. Miscellaneous.

15.1 Entire Agreement. This Agreement and the Plan contain the entire
understanding and agreement between the Company and the Grantee concerning the
Restricted Unit and the shares of Restricted Stock that may be issued pursuant
to this Agreement, and supersede any prior or contemporaneous negotiations and
understandings. The Company and the Grantee have made no promises, agreements,
conditions or understandings relating to the Restricted Unit or the shares of
Restricted Stock that may be issued pursuant to this Agreement, either orally or
in writing, that are not included in this Agreement or the Plan.

15.2 Captions. The captions and section numbers appearing in this Agreement are
inserted only as a matter of convenience. They do not define, limit, construe or
describe the scope or intent of the provisions of this Agreement.

15.3 Counterparts. This Agreement may be executed in counterparts, each of which
when signed by the Company and the Grantee will be deemed an original and all of
which together will be deemed the same Agreement.

15.4 Notice. Any notice or communication having to do with this Agreement must
be given by personal delivery or by certified mail, return receipt requested,
addressed, if to the Company, to the principal office of the Company, and, if to
the Grantee, to the Grantee’s last known address provided by the Grantee to the
Company.

15.5 Amendment. This Agreement may be amended by the Company, provided that
unless the Grantee consents in writing, the Company cannot amend this Agreement
if the amendment will materially change or impair the Grantee’s rights under
this Agreement and such change is not to the Grantee’s benefit.

15.6 Successors and Assignment. Each and all of the provisions of this Agreement
are binding upon and inure to the benefit of the Company and the Grantee and
their heirs, successors, and assigns. However, neither the Restricted Stock nor
this Agreement may be assigned or transferred except as otherwise set forth in
this Agreement or the Plan.

15.7 Governing Law. This Agreement shall be governed and construed exclusively
in accordance with the laws of the State of Tennessee applicable to agreements
to be performed in the State of Tennessee.

[Signature page to follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement to
be effective as of             , 2013.

 

PINNACLE FINANCIAL PARTNERS, INC.: By:  

 

Name:   Hugh M. Queener Title:   Chief Administrative Officer and Corporate
Secretary GRANTEE: By:  

 

Name:  



--------------------------------------------------------------------------------

EXHIBIT A

STOCK POWER

FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer to
Pinnacle Financial Partners, Inc. (the “Company”),                 shares of the
Company`s common stock represented by Certificate No.             . The
undersigned authorizes the Secretary of the Company to transfer the stock on the
books of the Company in the event of the forfeiture of any shares issued under
the Restricted Stock Agreement dated             , 2013 between the Company and
the undersigned.

Dated:             , 2013

 

Signed:

By:

 

 

Name:

 